
	
		IB
		Union Calendar No. 247
		112th CONGRESS
		2d Session
		H. R. 1221
		[Report No. 112–366, Part
		  I]
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			March 29, 2011
			Mr. Bachus (for
			 himself, Mr. Garrett,
			 Mr. Hensarling,
			 Mr. Pearce, and
			 Mrs. Biggert) introduced the following
			 bill; which was referred to the
			 Committee on Financial
			 Services, and in addition to the Committee on
			 Oversight and Government
			 Reform, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		
			January 17, 2012
			Additional sponsors: Mr.
			 McCotter, Mr. Canseco,
			 Mr. Royce,
			 Mr. Gerlach,
			 Mr. Womack,
			 Mr. Rehberg,
			 Mr. Issa, Mr. Forbes, Mr.
			 Visclosky, Mr. LoBiondo,
			 Mr. Coffman of Colorado,
			 Mr. Kissell,
			 Mr. Nunnelee,
			 Mr. DeFazio, and
			 Mrs. Noem
		
		
			January 17, 2012
			Reported from the
			 Committee on Financial
			 Services with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		
			January 17, 2012
			The Committee on Oversight and Government Reform
			 discharged; committed to the Committee of the Whole House on the State of the
			 Union and ordered to be printed
			For text of introduced bill, see copy of bill as
			 introduced on March 29, 2011
		
		
			
		
		A BILL
		To suspend the current compensation
		  packages for the senior executives of Fannie Mae and Freddie Mac and establish
		  compensation for such positions in accordance with rates of pay for senior
		  employees in the Executive Branch of the Federal Government, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Equity in Government Compensation Act
			 of 2011.
		2.Congressional
			 findingsThe Congress finds
			 that—
			(1)the Federal National
			 Mortgage Association (known as Fannie Mae) and the Federal Home Loan Mortgage
			 Corporation (known as Freddie Mac), which are both privately owned but publicly
			 chartered Government-sponsored enterprises (GSEs), were at the center of the
			 mortgage market meltdown that caused the financial crisis that commenced in
			 2008;
			(2)the failures of Fannie
			 Mae and Freddie Mac helped precipitate the deepest economic decline since World
			 War II;
			(3)in September 2008, the
			 Bush Administration, Federal Reserve Board, and Federal Housing Finance Agency
			 (FHFA) exercised authority granted by the Congress to place the two GSEs in
			 conservatorship, a form of nationalization that puts the regulators firmly in
			 control of the GSEs’ daily operations;
			(4)in September 2008, the
			 Bush Administration established a $200 billion facility to purchase senior
			 preferred stock in the enterprises to backstop their losses;
			(5)in February 2009, the
			 Obama Administration raised the senior preferred stock purchase commitment to
			 $400 billion;
			(6)on Christmas Eve 2009,
			 the Obama Administration removed any limits on the use of Federal funds to
			 cover losses at the enterprises, significantly expanding a commitment that has
			 resulted in the expenditure of so far nearly $175 billion in taxpayer funds to
			 purchase senior preferred stock in the two enterprises;
			(7)as a result of the
			 Government’s actions, the taxpayers of the United States now own nearly 80
			 percent of the two GSEs;
			(8)the Congressional Budget
			 Office has concluded that Fannie Mae and Freddie Mac have effectively become
			 Government entities whose operations should be included in the Federal
			 budget;
			(9)the GSEs are expected to
			 be a long-term drain on the taxpayers as a result of market conditions and the
			 political and public policy mandates imposed on them by the Administration and
			 the Congress;
			(10)in spite of these
			 liabilities, the Treasury Department and FHFA approved compensation packages
			 for the chief executive officers of Fannie Mae and Freddie Mac in 2009, 2010,
			 and 2011 that were nearly 15 times greater than the annual compensation of the
			 President of the United States and 30 times greater than the annual
			 compensation of a Cabinet Secretary;
			(11)the Treasury Department
			 and the FHFA also approved multi-million dollar compensation packages for a
			 number of the GSEs’ top executives, payable in cash rather than in the type of
			 stock options that have characterized compensation arrangements at other large
			 financial institutions that have received extraordinary government
			 assistance;
			(12)on September 17, 2008,
			 FHFA determined that no executive officer of Fannie Mae or Freddie Mac would be
			 entitled to receive a cash bonus or long-term incentive awards for 2008;
			(13)FHFA’s five-year
			 Strategic Plan for Fannie Mae and Freddie Mac includes a commitment that the
			 GSEs will operate in a safe and sound manner; and
			(14)section 1318(c) of the
			 Federal Housing Enterprises Financial Safety and Soundness Act of 1992 (12
			 U.S.C. 4518(c), as added by section 1113(a)(4) of the Housing and Economic
			 Recovery Act of 2008 (Public Law 110–289; 122 Stat. 2678)), permits the
			 Director of FHFA to withhold any payment, transfer, or disbursement of
			 compensation to an executive officer, or to place such compensation in an
			 escrow account, during the review of the reasonableness and comparability of
			 compensation.
			3.DefinitionsIn this Act:
			(1)DirectorThe
			 term Director means the Director of the Federal Housing Finance
			 Agency.
			(2)EmployeeThe
			 term employee means an employee of an enterprise, except that such
			 term does not include any employee who would be defined as a prevailing rate
			 employee (as defined in section 5342(2) of title 5, United States Code) if such
			 employee were employed by an agency (as defined in paragraph (1) of such
			 section).
			(3)EnterpriseThe term enterprise
			 means—
				(A)the Federal National
			 Mortgage Association and any affiliate thereof; and
				(B)the Federal Home Loan
			 Mortgage Corporation and any affiliate thereof.
				(4)Executive
			 officerThe term
			 executive officer has the same meaning as is given such term in
			 section 1303(12) of the Federal Housing Enterprises Financial Safety and
			 Soundness Act of 1992 (12 U.S.C. 4502(12)).
			4.Reasonable pay for
			 executive officers
			(a)Suspension of Current
			 Compensation PackagesThe
			 Director shall suspend the compensation packages approved for 2011 for the
			 executive officers of an enterprise and, in lieu of such packages, subject to
			 the limitation under subsection (d), establish a compensation system for the
			 executive officers of such enterprise in accordance with the schedules of
			 compensation and benefits established and adjusted pursuant to section 1206 of
			 the Financial Institutions Reform, Recovery, and Enforcement Act of 1989 (12
			 U.S.C. 1833b).
			(b)Clawback of 2010 and
			 2011 Compensation
				(1)Sense of the
			 congressIt is the sense of the Congress that each executive
			 officer performing services for an enterprise on the date of the enactment of
			 this Act whose compensation package is suspended under subsection (a) should
			 return to the Secretary of the Treasury any compensation earned in 2010 and
			 2011 that was in excess of the maximum annual rate of basic pay authorized for
			 a position in level I of the Executive Schedule.
				(2)Use to reduce national
			 debtThe Secretary of the Treasury shall transfer any amounts
			 referred to in paragraph (1) that are returned to the Secretary to the special
			 account established by section 3113(d) of title 31, United States Code
			 (relating to reducing the public debt).
				(c)Additional
			 requirementAn executive
			 officer of an enterprise shall be subject to section 111 of the Emergency
			 Economic Stabilization Act of 2008 (12 U.S.C. 5221), which relates to executive
			 compensation and corporate governance.
			(d)Limitation on
			 compensationAn executive officer of an enterprise whose
			 compensation package is suspended under subsection (a) shall not be compensated
			 more than the highest compensated employee of the Federal Housing Finance
			 Agency.
			5.Compensation rate of
			 employees of Fannie Mae and Freddie Mac
			(a)In
			 generalDuring any period
			 that an enterprise is federally chartered under the Federal National Mortgage
			 Association Charter Act (12 U.S.C. 1716 et seq.) or the Federal Home Loan
			 Mortgage Corporation Act (12 U.S.C. 1451 et seq.), the compensation of the
			 positions held by employees shall be in accordance with this section.
			(b)Conversion of
			 compensation rate for current employees
				(1)In
			 generalExcept for as
			 provided in section 4, effective for pay periods beginning after the date of
			 the enactment of this Act, the Director shall fix the rate of basic
			 compensation of positions held by employees performing services for an
			 enterprise as of the date of the enactment of this Act in accordance with the
			 General Schedule set forth in section 5332 of title 5, United States Code. In
			 fixing such rate—
					(A)if the employee is
			 receiving a rate of basic compensation that is less than the minimum rate of
			 basic compensation of the appropriate grade of the General Schedule in which
			 his or her position is placed, such employee’s rate of basic compensation shall
			 be increased to such minimum rate;
					(B)if the employee is receiving a rate of
			 basic compensation that is equal to a rate of basic compensation of the
			 appropriate grade of the General Schedule in which his or her position is
			 placed, such employee’s rate of basic compensation shall be equal to that rate
			 of basic compensation of the appropriate grade of the General Schedule;
					(C)if the employee is receiving a rate of
			 basic compensation that is between 2 rates of basic compensation of the
			 appropriate grade of the General Schedule in which his or her position is
			 placed, such employee’s rate of basic compensation shall be at the higher of
			 those 2 rates under the General Schedule; and
					(D)if the employee is receiving a rate of
			 basic compensation that is in excess of the maximum rate of basic compensation
			 of the appropriate grade of the General Schedule in which his or her position
			 is placed, such employee’s rate of basic compensation shall be reduced to such
			 maximum rate.
					(2)Not considered
			 transfers or promotionsThe conversion of positions and employees
			 to the appropriate grades of the General Schedule and the initial adjustment of
			 rates of basic compensation of those positions and employees provided for by
			 this subsection, shall not be considered to be transfers or promotions within
			 the meaning of section 5334(b) of title 5, United States Code, and the
			 regulations issued thereunder.
				(3)Credit for increase in
			 compensation before adjustmentEach employee performing services
			 for an enterprise on the date of the enactment of this Act whose position is
			 converted under this subsection to the General Schedule and who prior to the
			 initial adjustment of his or her rate of basic compensation under paragraph (1)
			 has earned, but has not been credited with, an increase in that rate, shall be
			 granted credit for such increase before his or her rate of basic compensation
			 is initially adjusted under such paragraph.
				(4)Service performed since
			 last compensation increaseEach employee performing services for an
			 enterprise on the date of the enactment of this Act whose position is converted
			 under this subsection to the General Schedule shall be granted credit, for
			 purposes of his or her first step increase under the General Schedule, for all
			 satisfactory service performed since his or her last increase in compensation
			 prior to the initial adjustment of his or her rate of basic compensation under
			 paragraph (1).
				(5)Compensation increase
			 under this sectionAn increase in the rate of basic compensation
			 by reason of the enactment of paragraph (1) shall not be considered to be an
			 equivalent increase with respect to step increases for employees whose
			 positions are converted to the General Schedule under authority of this
			 subsection.
				(c)New
			 employeesExcept for as
			 provided in section 4, the grade and rate of basic pay of any individual
			 beginning employment with an enterprise after the date of enactment of this Act
			 shall be fixed in accordance with the General Schedule set forth in section
			 5332 of title 5, United States Code.
			6.Fannie and Freddie
			 employees not Federal employeesAny executive officer or employee affected
			 by any provision under sections 4 and 5, respectively, shall not be considered
			 a Federal employee.
		
	
		January 17, 2012
		Reported from the
		  Committee on Financial
		  Services with an amendment
		January 17, 2012
		The Committee on Oversight and Government Reform discharged;
		  committed to the Committee of the Whole House on the State of the Union and
		  ordered to be printed
	
